      Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JOLEEN K. YOUNGERS, as the Personal
Representative of the Wrongful Death
Estate of Roxsana Hernandez,

       Plaintiff,

       vs.                                                                Civ. No. 20-465 JAP/JHR

MANAGEMENT & TRAINING
CORPORATION et al.,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       On October 16, 2020, Defendants LaSalle Corrections Transport LLC, LaSalle Corrections

West LLC, and LaSalle Management Company LLC (collectively “LaSalle Defendants”) filed a

MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN

BE GRANTED PURSUANT TO FRCP RULE 12(b)(6) AND MEMORANDUM IN SUPPORT

(Doc.23) (“Motion”). 1 Specifically, Defendants LaSalle Corrections West and LaSalle

Management move to dismiss with prejudice Counts I (Rehabilitation Act), II (negligence per se),

VII (negligence under Arizona law), VIII (negligent hiring, retention, training, and supervision

under Arizona law), and IX (intentional infliction of emotional distress under Arizona law) on

statute of limitations grounds. Similarly, Defendant LaSalle Transport also moves to dismiss these

counts, but instead argues that Plaintiff failed to effectuate service in accordance with Federal Rule



1
 The Motion is fully briefed. See PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS LASALLE
CORRECTIONS TRANSPORT LLC, LASALLE CORRECTIONS WEST LLC, AND LASALLE MANAGEMENT
COMPANY LLC’S JOINT MOTION TO DISMISS (Doc. 45) (“Response”); DEFENDANTS LASALLE’S REPLY
TO PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS LASALLE’S MOTION TO DISMISS FOR
FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED PURSUANT TO FRCP RULE
12(b)(6) AND MEMORANDUM IN SUPPORT (Doc.49) (“Reply”).
                                                  1
         Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 2 of 12




of Civil Procedure 4. On a more substantive level, LaSalle Defendants move to dismiss with

prejudice Count II (negligence per se), asserting that the alleged violations of governmental

policies and procedure cannot provide a basis for this claim. Lastly, LaSalle Defendants move to

dismiss with prejudice Plaintiff’s claim for punitive damages under Count I and all requested non-

economic damages under Counts II, VII, VIII, and IX. The Court will GRANT IN PART and

DENY IN PART the Motion for the following reasons.

    I.   FACTUAL BACKGROUND 2

         The Court includes only the relevant fact assertions necessary to resolve the legal disputes

at issue in the instant Motion.

         On May 9, 2018, Roxsana Hernandez (“Hernandez”), a Honduran citizen seeking asylum,

crossed into the United States at the San Ysidro Port-of-Entry in San Ysidro, California. FIRST

AMENDED COMPLAINT ¶ 1(Doc. 9) (“FAC”). 3 Hernandez suffered from HIV and exhibited

symptoms of distress from the illness. Id. ¶ 47. Nonetheless, on May 14, 2018, non-movant

Defendant Management & Training Corporation transported Hernandez via bus from California

to San Luis Regional Detention Center (“SLRDC”) in San Luis, Arizona, at which point LaSalle

Defendants, as operators of that facility, took custody of Hernandez. Id. ¶ 73. On May 15, 2018,

LaSalle Defendants bussed Hernandez from SLRDC to an airport in Mesa, Arizona, where she

boarded a flight bound for El Paso, Texas. Id. ¶ 82. Shortly after arriving in El Paso, non-movant




2
  The Court accepts as true the factual allegations in the FAC for the purposes of deciding a motion to dismiss. See
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court does
not, however, accept as true any legal conclusions within the FAC. See Iqbal, 556 U.S. at 678 (“[T]he tenet that a
court must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”).
3
  “On January 15, 2019, the First Judicial District Court of New Mexico appointed Plaintiff the Personal
Representative of the Wrongful Death Estate of Roxsana Hernandez pursuant to 1978 NMSA, § 41-2-3. In the Matter
of the Wrongful Death Action on Behalf of the Survivors of Roxsana Hernandez, Deceased, No. D-101-CV-2019-
00075.” FAC ¶ 18.

                                                         2
       Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 3 of 12




Defendant Global Precision Systems LLC transported Hernandez, again via bus, to an ICE

Criminal Alien Program facility in Albuquerque, New Mexico. Id. ¶ 93. Non-movant Defendant

TransCor America LLC then transported Hernandez to Cibola County Detention Center (“CCDC”)

in Milan, New Mexico, a facility operated by non-movant Defendant CoreCivic, Inc. Id. ¶¶ 111,

118. Shortly after being booked into CCDC, Hernandez was transported by ambulance to Cibola

General Hospital. Id. ¶ 134. After performing various physical examinations, Cibola General

Hospital determined that it could not provide the necessary level of care and transferred Hernandez

via air ambulance to Lovelace Medical Center in Albuquerque, New Mexico, where Hernandez

died seven days later. Id. ¶¶ 136–151.

 II.   LEGAL STANDARD

       A Rule 12(b)(6) motion “tests the sufficiency of the allegations within the four corners of

the complaint.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). In considering a Rule

12(b)(6) motion a court must “accept as true all well-pleaded factual allegations in a complaint

and view [those] allegations in the light most favorable to the [non-moving party].” Smith v.

United States, 561 F.3d 1090, 1098 (10th Cir. 2009). The allegations must “state a claim to relief

that is plausible on its face.” Id. (quoting Ridge at Red Hawk L.L.C. v. Schneider, 493 F.3d 1174,

1177 (10th Cir. 2007)). “The claim is plausible only if it contains sufficient factual allegations to

allow the court to reasonably infer liability.” Moya v. Garcia, 895 F.3d 1229, 1232 (10th Cir.

2018) (citing Iqbal, 556 U.S. 662, 678 (2009)). The term “plausible” does not mean “likely to be

true.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 556 (2007)). The factual allegations must “raise a right to relief

                                                  3
         Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 4 of 12




above the speculative level,” Twombly, 550 U.S. at 555—i.e., “that discovery will reveal evidence

to support the plaintiff’s allegations.” Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

Cir. 2007). A mere “formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.

III.      ANALYSIS

          As an initial matter, LaSalle Defendants withdraw several arguments proffered in their

Motion and Plaintiff concedes another. First, Defendant LaSalle Corrections Transport abandons

its request to dismiss under Federal Rule of Civil Procedure 4 Counts I, VII, and VIII, admitting

that “appropriate efforts were taken to effect service.” Reply 7. LaSalle Defendants also withdraw

at this juncture their argument that pertinent policies and procedures cannot provide a basis for

liability under Count II (negligence per se), asserting that “discovery needs to be conducted on this

issue to flesh out the salient details.” Id. For her part, “Plaintiff agrees that punitive damages are

not recoverable in a claim brought under the Rehabilitation Act § 504, 29 U.S.C. § 794, per the

Supreme Court’s decision in Barnes v. Gorman, 536 U.S. 181 (2002).” Resp. 18 n.14.

          With those housekeeping matters now resolved, only two issues remain: (1) whether

Counts I, II, VII, VIII, and IX as brought against Defendants LaSalle West and LaSalle

Management Company are barred by the applicable statute of limitations and (2) whether the

applicable state law allows for recovery of non-economic damages.

       A. Statute of Limitations

          Here, the main skirmish centers around which state’s limitations period applies, New

Mexico’s or Arizona’s. Defendants LaSalle West and LaSalle Management Company maintain

that Arizona’s two-year limit on personal injury claims bars Counts I, II, VII, VIII, and IX, which

were first pleaded against them on August 13, 2020, more than two years after Hernandez’s death.

                                                  4
      Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 5 of 12




Mot. 3 (citing Ariz. Rev. Stat. Ann. § 12-542). Plaintiff argues that New Mexico’s three-year time

bar governs her claims. Resp. 4. To reach their respective conclusions, both parties employ a

conflict of law analysis. The Court will do the same.

       Because section 504 of Rehabilitation Act does not “set forth a statute of limitations, the

[state] statute of limitations applies.” See e.g., Rhodes v. Langston University, 462 F. App’x 773,

780 n.6 (10th Cir. 2011) (unpublished). That is, a § 504 claim “must be brought within the period

prescribed by state law for personal injury actions.” Baker v. Bd. of Regents of the State of Kan.,

991 F.2d 628, 632 (10th Cir. 1993) (citation omitted). Consequently, the Court’s conflict of law

inquiry into the statute of limitations applies both to Plaintiff’s state law negligence claims and the

federal claim under the Rehabilitation Act.

       “When a federal court exercises subject-matter jurisdiction based on 28 U.S.C. § 1332, it

applies the substantive law of the state in which it sits, including that state’s choice-of-law

principles.” Brooks v. Mentor Worldwide LLC, 985 F.3d 1272, 1279 n.1 (10th Cir. 2021) (citing

Pepsi-Cola Bottling Co. of Pittsburg, Inc., v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005)).

Under New Mexico’s choice of law rules, statutes of limitation are procedural, and therefore

governed by the law of the forum state. Nez v. Forney, 783 P.2d 471, 472 (N.M. 1989) (holding

that statutes of limitation are procedural for choice of law purposes). In New Mexico, “Actions

must be brought . . . for an injury to the person or reputation of any person, within three years.”

N. M. Stat. Ann. § 37–1–8; see also id. § 41–2–2 (“Every action instituted by virtue of the

provisions of [the Wrongful Death Act] and the preceding section must be brought within three

years after the cause of action accrues. The cause of action accrues as of the date of death.”).

       Now, turning to the FAC, which was filed on August 13, 2020, Plaintiff alleges that

Hernandez died on May 25, 2018. FAC ¶ 142. The claims therefore accrued for approximately

                                                  5
      Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 6 of 12




twenty-seven months, well within New Mexico’s three-year limitations period. For this reason,

the Court will deny Defendants LaSalle West and LaSalle Management Company’s request to

dismiss Counts I, II, VII, VIII, and IX on statute of limitations grounds.

   B. Non-economic Damages

       However, the application of New Mexico’s statute of limitations has no bearing on which

state’s substantive law governs. LaSalle Defendants’ argument that Arizona tort law applies to

Counts II, VII, VIII, and IX gains more traction here. Again, the parties agree that the Court must

conduct a conflicts analysis to determine which state substantive law governs whether non-

economic damages are available in this wrongful death action. And both parties agree that, when,

as here, the underlying claim is categorized as a tort, “New Mexico courts [generally] follow the

doctrine of lex loci delicti commissi—that is, the substantive rights of the parties are governed by

the law of the place where the wrong occurred.” Terrazas v. Garland & Loman, Inc., 142 P.3d

374, 377 (N.M. Ct. App. 2006). But the parties disagree on where the wrong occurred. Plaintiff

argues that the place of death, New Mexico, is where the wrong occurred. Resp. 18–23. LaSalle

Defendants counter that the wrong took place in Arizona because all of their alleged conduct

occurred within its borders. Reply 1–4.

       Generally, under the lex loci delicti rule, the state where the wrong occurred is “the state

where the last event necessary to make an actor liable for an alleged tort takes place.” Zamora v.

Smalley, 358 P.2d 362, 363 (M.M 1961). Where the elements of the underlying claim include

harm, the place of the wrong is the place where the harm occurred. Torres v. State, 894 P.2d 386,

390 (N.M. 1995) (observing that the place of the wrong is the location of the last act necessary to

complete the injury).

       A mechanical application of this rule leads to New Mexico law, because Hernandez died

                                                 6
      Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 7 of 12




within the state. On the other hand, a more pragmatic approach leads to the application of Arizona

law, considering that all of LaSalle Defendants’ acts, i.e., the alleged wrongs, occurred within that

state. Or put another way, wrongful death is, at bottom, derivative of a negligence cause of action,

and all the alleged conduct needed to establish Lasalle Defendants’ liability for that common law

tort occurred in Arizona. Fortunately, two New Mexico cases provide a public policy solution for

what appears to be an inoperable rule when multiple states are in play, here some as far away as

California, and the decedent, who is not a domiciliary and has no ties to the forum state, dies in

the forum state.

       On several occasions New Mexico courts have declined to apply the place-of-the-wrong

rule when public policy considerations counsel against its application. For example, in Torres, a

gunman killed three people in an Albuquerque bagel shop, then, the next day, boarded a bus to Los

Angeles, California, where he killed two security guards at Universal Studios with the same

weapon. 894 P.2d at 389. The security guards’ fathers brought a wrongful death action in New

Mexico against the Albuquerque Police Department (“APD”), arguing that APD’s failure to

properly investigate the Albuquerque murders proximately caused the deaths of their sons in

California. Id. In departing from the lex loci delicti rule, the Supreme Court of New Mexico first

observed the nature of the action—i.e., wrongful death “against various defendants for failure to

investigate a crime in New Mexico and for failure to exercise ordinary care to prevent [the shooter]

from leaving New Mexico” and not an “action against [the shooter] for the [California] murder[s].”

Id. at 90. Accordingly, the Supreme Court of New Mexico reasoned that “[p]ublic policy dictates

that New Mexico law determine the existence of duties and immunities on the part of New Mexico

officials.” Id. (quotation and citation omitted) (brackets in original).



                                                  7
      Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 8 of 12




       Two years later, in Estate of Gilmore, 946 P.2d 1130, 1132 (N.M. Ct. App. 1197), the Court

of Appeals of New Mexico addressed a wrongful death action stemming from a fatal motorcycle

accident in Texas. The contention centered around which state’s law governed beneficiary

distributions: New Mexico (the decedent and his widow’s domicile); Texas (the place of the

wrong); Washington (domicile of decedent’s children) and Idaho (domicile of decedent’s mother).

As with here, the Gilmore court had reservations about applying the lex loci delicti rule. In this

respect, the court turned to Torres for guidance:

       Torres accepts the general rule that New Mexico courts will apply the tort law of
       the state where the wrong occurred. This makes sound policy sense, because the
       state where the wrong occurred ordinarily is the state with the greatest interest in
       having its law apply. This is particularly true when both the wrongful conduct and
       the injury occur in one state. In certain circumstances, however, another state may
       have a more significant interest in having its law apply. For example, when the
       misconduct and the injury are in separate states, there may be reasons for the law
       of the state of the misconduct to govern the question of the actor's liability. . . . The
       determining factor [in Torres] was that the police officers involved were New
       Mexico officers acting in New Mexico, so that New Mexico had a particular interest
       in the standard of conduct imposed on the officers.

Id. at 1135-36.

       In sum, the Gilmore court interpreted “New Mexico conflict-of-law doctrine as reflecting

a desire for the greater certainty presumably provided by more traditional approaches to conflict-

of-laws problems, tempered by recognition that important policy considerations cannot be

ignored.” Id. at 1136. Significantly, although the Gilmore court ultimately applied Texas law, it

“beg[an] with a strong presumption in favor of application of the place-of-the-wrong rule, but [did]

not close [its] eyes to compelling policy arguments for departure from the general rule in specific




                                                    8
        Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 9 of 12




circumstances.” Id. Id. at 1138. 4

         Turning to the instant facts, unlike Gilmore, strong policy considerations counsel against

applying the place-of-the-wrong rule, i.e., Arizona has “a more significant interest in having its

law apply” and this Court cannot “close [its] eyes to compelling policy arguments for departure

from the general rule.” For example, similar to Torres, LaSalle Defendants’ alleged misconduct

occurred entirely within the state of Arizona: LaSalle Defendants (1) first took custody of

Hernandez at SLRDC, the facility they own and operate in San Luis, Arizona, (2) transported

Hernandez from that facility by bus to a Mesa, Arizona, airport, and (3) allegedly failed to provide

Hernandez with medical services in Arizona. FAC ¶¶ 73–88. And as explained by Torres,

“[p]ublic policy dictates that [Arizona] law determine the existence of duties and immunities on

the part of [Arizona]” actors. 849 P.2d at 390 (quotation omitted). Or put another way, the actors

“involved were [Arizona actors] acting in [Arizona],” so Arizona has a “particular interest in the

standard of conduct imposed” on them.

         Additionally, an application of Arizona substantive law is further supported by reviewing

New Mexico’s interests, which are attenuated at best. Tellingly, LaSalle Defendants are Arizona

actors, Hernandez was not domiciled in New Mexico, nor any state, has no relatives in New

Mexico, and was transported here solely in accordance with the federal government’s refugee



4
  In the years since, Torres and Gilmore have twice provided the Supreme Court of New Mexico with guidance when
public policy implications outweigh a mechanical application of a traditional governing rule. See Montano v. Frezza,
393 P.3d 700 (N.M. 2017) (in granting comity to Texas, the court noted that, like Torres, the case “turns upon a Texas
state employee’s acts or omissions that were alleged to have occurred entirely within Texas. Thus, Texas has a
comparatively strong interest in determining the duties and immunities of that employee and applying a uniform
standard of liability to identical conduct by Texas employees performing their duties in Texas.”) (citing Gilmore for
same proposition); Ferrell v. Allstate Ins. Co., 188 P.3d 1156, 1173 n.3 (N.M. 2008) (citing Torres and Gilmore when
deviating from traditional First Restatement conflicts analysis) (noting the First Restatement is “particularly ill-suited
for the complexities present in multi-state class actions. It does not allow a court to consider the competing policies
of the states implicated by the suite.”).

                                                            9
       Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 10 of 12




policy. Moreover, LaSalle Defendant’s did not transport Hernandez to New Mexico, rather to El

Paso, Texas, via a flight from Mesa, Arizona. The only connection that New Mexico has to the

claims against LaSalle Defendants is that Hernandez died in an Albuquerque hospital. As

explained in Gilmore, courts “presume that a state is not interested in the most favorable result for

its residents, but only that each state wants the ‘just’ result for its residents, with justness measured

by the laws of that state.” 946 P.2d at 1139.                    Here, in addition to policy considerations

overwhelmingly weighing against applying the place-of-the-wrong rule, the just result is also the

application of Arizona law. 5

         With that said, Arizona law bars Plaintiff from recovering non-economic damages against

LaSalle Defendants in this suit. See Ariz. Rev. Stat. Ann. § 14-3110 (in a wrongful death action

“damages for pain and suffering of such injured person shall not be allowed.”); Manion v. Ameri-



5
  Plaintiff relies on Coffey v. United States, 870 F. Supp. 2d 1202 (D.N.M. 2012) in response to LaSalle Defendants’
argument that Arizona substantive law applies. Respectfully, that case is unpersuasive, distinguishable, and not
binding on this Court. There, the plaintiff brought a wrongful death claim under the Federal Tort Claims Act, which
requires a court to apply the law of the state where the acts or omissions occurred, and not the law of the place where
the tort was ultimately completed, i.e., the inverse of the place-of-the-wrong rule. Id. at 1224. In that case, the acts
or omissions occurred in two states, Arizona and Nevada. Rather than mechanically applying the substantive law of
those two states, the Coffey court applied the conflict rules of both Arizona and Nevada, reasoning that the whole
substantive law of each state applied, including conflicts rules. Id. at 1224–25. This inquiry led the court to believe
that Arizona and Nevada, both of which included a place-of-the-wrong presumption, would apply New Mexico law
under their respective conflict rules because that presumption was not overcome. Notably, in the Coffey court’s
analysis, it viewed the acts and omissions alleged against the defendant, Bureau of Indian Affairs, collectively rather
than in isolation, meaning because multiple negligent acts occurred in both Arizona and Nevada, each state’s
connection could not overcome the presumption that the place-of-the-wrong rule should apply. Id. at 1226–30. This
Court disagrees that such a premise can apply to these facts, which include multiple defendants acting in multiple
states. To establish liability against LaSalle Defendants, Plaintiff needs to prove that they breached a duty, and their
breach proximately caused the Hernandez’s death. It would be completely misguided to cursorily say that, because
other defendants also acted in other states, Arizona’s interest in this action is a wash. Arizona clearly has an interest
in the acts or omissions committed within its state by actors solely operating within its state. Furthermore, the Bureau
of Indian Affairs operates in both Arizona and Nevada, which is why the court considered the BIA’s acts in the
entirety. Here, as alleged in the FAC, Lasalle Defendants operate only in Arizona. Lastly, the Coffey court’s conflicts
analysis was guided by Arizona and Nevada substantive law, not New Mexico’s. Clearly, Coffey in inapposite to the
facts of this case.



                                                          10
      Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 11 of 12




Can Freight Sys. Inc., 391 F. Supp. 3d 888, 892 (D. Ariz. 2019) (recognizing Arizona’s bar on

damages for pain and suffering in a wrongful death action). Consequently, the Court will grant

LaSalle Defendants’ request to dismiss with prejudice Plaintiff’s ancillary requests for non-

economic damages under Counts II, VII, and VIII. The Court will also dismiss with prejudice

Count IX (intention infliction of emotional distress) in its entirety. 6

IV.     CONCLUSION

        Because statutes of limitation are procedural under New Mexico’s choice of law rules,

Plaintiff’s claims against Defendants LaSalle Corrections West and LaSalle Management are not

time-barred by Arizona’s two-year limitations period. Moreover, because Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794, does not allow for punitive damages—a point Plaintiff

concedes—the Court must dismiss with prejudice her request for that relief under Count I. Finally,

because policy considerations outweigh the place-of-the-wrong rule, a New Mexico court would

apply the substantive law of Arizona to Counts II, VII, VIII, and IX, which bars Plaintiff from

recovering non-economic damages on behalf of Hernandez.

        IT IS ORDERED THAT

        1. LaSalle Defendants’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

             UPON WHICH RELIEF CAN BE GRANTED PURSUANT TO FRCP RULE

             12(b)(6) AND MEMORANDUM IN SUPPORT (Doc. 23) is GRANTED IN PART

             and DENIED IN PART;

        2. LaSalle Defendants’ Motion to Dismiss with prejudice Plaintiff’s punitive damages



6
  Because the Court concludes that Arizona law applies to Plaintiff’s claims against LaSalle Defendants, it will not
address LaSalle Defendants’ argument regarding judicial estoppel. See Reply 8–14. In essence, LaSalle Defendants
argue that Plaintiff explicitly pleaded negligence under Arizona law (and several other states that correspond to the
respective defendants), therefore she should be estopped from changing theories in briefing. See Reply 8–11.

                                                        11
Case 1:20-cv-00465-JAP-JHR Document 57 Filed 04/19/21 Page 12 of 12




    request under Count I is GRANTED;

 3. LaSalle Defendants’ Motion to Dismiss with prejudice Plaintiff’s non-economic

    damages request under Count’s II, VII, and VIII is GRANTED;

 4. LaSalle Defendants’ Motion to Dismiss with prejudice Count IX is GRANTED; and

 5. LaSalle Defendants’ Motion is DENIED in all other respects.




                                    _______________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                       12
